         Case: 3:21-cv-00172-wmc Document #: 14 Filed: 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TRAVIS D. WILLIAMS,

          Plaintiff,                                                      ORDER
    v.
                                                                Case No. 21-cv-172-wmc
 AMBER FRIEDRICH, et al

          Defendants.




         On March 30, 2021, I entered an order assessing plaintiff Travis D. Williams an initial

partial payment of $0.83 in the above case. Plaintiff then filed a motion to waive the initial

partial filing fee, which I denied without prejudice. Now plaintiff has filed a motion for

reconsideration to waive the initial partial filing fee. Using information from plaintiff’s motion

and re-evaluating the relevant time period from plaintiff’s trust fund account statement, it

appears that plaintiff presently has no means with which to pay the filing fee or to make an

initial partial payment. Under these circumstances, the court will grant plaintiff’s motion for

leave to proceed without prepayment of the filing fee but will not assess an initial partial filing

fee for the above case. Even if this court ultimately determines that plaintiff’s complaint cannot

go forward, plaintiff is advised that the full $350 filing fee for this case remains plaintiff’s

obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
       Case: 3:21-cv-00172-wmc Document #: 14 Filed: 04/27/21 Page 2 of 2




                                            ORDER

       IT IS ORDERED that,

       1.      The motion for reconsideration filed by plaintiff Travis D. Williams to waive the

initial partial filing fee in the above case is GRANTED.

       2.      The motion filed by plaintiff Travis D. Williams for leave to proceed without

prepayment of the filing fee is GRANTED.

       3.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 27th day of April, 2021.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
